Citation Nr: 0425036	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  98-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
January 13, 2000.

2.  Entitlement to an initial (staged) evaluation in excess 
of 30 percent for PTSD, from January 13, 2000. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cardiovascular 
disability, on a direct incurrence basis.

4.  Entitlement to service connection for a cardiovascular 
disability, claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from March 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Regional Office (RO) that granted service connection for PTSD 
and assigned a 10 percent evaluation, effective from March 
24, 1997.  The RO also denied the veteran's claim for service 
connection for a heart disorder, to include as secondary to 
PTSD.

The Board notes that a rating decision in March 2001 
increased the evaluation for the service-connected PTSD from 
10 percent to 30 percent, effective from January 13, 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  In this 
regard, VA will inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000). See 38 U.S.C.A. 
§ 5103A.

While the increased rating issues on appeal stem from a 
notice of disagreement with an award of service connection 
for PTSD, the exclusion of the VCAA notice requirement set 
forth in VAOPGCPREC 08-2003 is not applicable in this case, 
as the record does not reflect that the veteran was provided 
the required VCAA notice with regard to the claim for service 
connection for PTSD.  The record also does not reflect that 
the veteran was provided the required VCAA notice with regard 
to the claim for service connection for a cardiovascular 
disability, as secondary to service-connected PTSD, or for 
the issue of whether new and material evidence has been 
received to reopen the claim for service connection for a 
cardiovascular disability on a direct incurrence basis.  In 
this regard, the Board notes that the VA letter issued in 
August 2001 referred only to the direct service connection 
claims for a low back disability, a cervical spine 
disability, right ear hearing loss disability, an eye 
disability, and phlebitis.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran asserts that an increased evaluation is warranted 
for his service-connected PTSD disability.  The record 
reflects that the veteran was last evaluated for his PTSD as 
an outpatient in February 2001.  As the findings from this 
examination may not reflect the current state of the 
veteran's PTSD disability, a new examination is warranted.  
Under 38 C.F.R. § 3.326(a) (2003), a VA examination will be 
authorized where there is a possibility of a valid claim.

The Department of Veterans' Affairs must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate a claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(West 
2002); 38 C.F.R. § 3.159(c)(d) (2003).  Such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

The veteran also asserts that entitlement to service 
connection is warranted for a cardiovascular disability, as 
secondary to his service-connected PTSD.  A private medical 
record dated in September 1994 indicates that the veteran was 
diagnosed with angina pectoris as well as peripheral vascular 
disease of the right lower extremity.  The record also 
reflects that the veteran has sought treatment for these 
conditions at VA outpatient facilities.  However, neither the 
examiner from the September 1994 medical record nor the VA 
treating examiners commented on the etiology of the veteran's 
disabilities or provided a nexus opinion.  In light of the 
fact that there has been no opinion as to the etiology of the 
veteran's cardiovascular disabilities, the Board finds that a 
VA examination as well as a clinical opinion as to the 
etiology of the disabilities is warranted.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Ensure that all VCAA notice 
obligations have been satisfied with 
regard to each issue on appeal in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), 38 C.F.R. 
§ 3.159 (2003), as well as the decision 
of Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and any other applicable 
legal precedent.  Specifically, the 
veteran should be advised of the 
information and evidence needed to 
substantiate and complete each claim, as 
well as which information and evidence, 
if any, that he is to provide and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  VA must 
also request that the veteran provide any 
evidence in his possession that pertains 
to an issue on appeal.  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his PTSD and 
cardiovascular disabilities since 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

3.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social 


and industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should assign a 
GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

4.  The veteran should also be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of his 
cardiovascular disabilities.  The 
examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the veteran 
has a cardiovascular disability due to 
service, or due to, or aggravated by, his 
service-connected PTSD.  The rationale 
for all opinions expressed should be set 
forth.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



